     Case 3:20-cv-00611 Document 23 Filed 11/16/20 Page 1 of 4 PageID #: 175



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT HUNTINGTON

ANDREW STEWART, ASHLEY STEWART,
DINNER’S READY, INC., a West Virginia
corporation, d/b/a BRIDGE CAFE & BISTRO,

                Plaintiffs.


v.                                          Civil Action No. 3:20-cv-00611
                                            Honorable Robert C. Chambers


JAMES C. JUSTICE, II,
in his official capacity as Governor of
West Virginia, PUTNAM COUNTY
COMMISSION, a political subdivision
of the State of West Virginia, RICK
SNAMAN, an individual,

                Defendants.

      PLAINTIFFS’ EMERGENCY MOTION FOR PRELIMINARY INJUNCTION
                AND/OR TEMPORARY RESTRAINING ORDER

        Now come the Plaintiffs, by and through counsel, John H. Bryan, and moves for an

Emergency Temporary Restraining Order and/or Preliminary Inunction. Plaintiff respectfully

requests an expedited hearing and decision in this matter, due to an amendment of the West

Virginia Governor’s “Mask Mandate” effective Saturday, November 14, 2020 at 12 a.m. A

Memorandum in Support is attached hereto and incorporated by reference herein.




                                            ANDREW STEWART, ASHLEY STEWART,
                                            DINNER’S READY, INC., a West Virginia
                                            corporation, d/b/a BRIDGE CAFE & BISTRO,
                                            By Counsel




                                               !1
    Case 3:20-cv-00611 Document 23 Filed 11/16/20 Page 2 of 4 PageID #: 176




/s John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
411 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com

for the Plaintiff




                                       !2
     Case 3:20-cv-00611 Document 23 Filed 11/16/20 Page 3 of 4 PageID #: 177



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT HUNTINGTON

ANDREW STEWART, ASHLEY STEWART,
DINNER’S READY, INC., a West Virginia
corporation, d/b/a BRIDGE CAFE & BISTRO,

                Plaintiffs.


v.                                              Civil Action No. 3:20-cv-00611
                                                Honorable Robert C. Chambers


JAMES C. JUSTICE, II,
in his official capacity as Governor of
West Virginia, PUTNAM COUNTY
COMMISSION, a political subdivision
of the State of West Virginia, RICK
SNAMAN, an individual,

                Defendants.

                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing PLAINTIFFS’

EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND/OR

PRELIMINARY INJUNCTION was served upon the following parties through the Court’s

Electronic Case Filing (ECF) system on this day, November 16, 2020.

                                           Benjamin L. Bailey
                                           Benjamin J. Hogan
                                         Bailey & Glasser, LLP
                                209 Capitol Street, Charleston, WV 25301
                               Email Address: bbailey @baileyglasser.com
                               Email Address: bhogan @baileyglasser.com
                                    Attorneys for James C. Justice, II

                                            Charles R. Bailey
                                       Kristen Vickers Hammond
                                         Bailey & Wyant, PLLC
                                  PO Box 3710, Charleston, WV 25337
                               Email Address: CBailey @BaileyWyant.com
                              Email Address: KHammond@BaileyWyant.com

                                                   !3
Case 3:20-cv-00611 Document 23 Filed 11/16/20 Page 4 of 4 PageID #: 178




                  Attorneys for Putnam County Commission

                              Adam K. Strider
                              Jennifer E. Tully
                          Bailey & Wyant, PLLC
                    PO Box 3710, Charleston, WV 25337
                   Email Address: jtully@baileywyant.com
                  Email Address: astrider@baileywyant.com
                         Attorneys for Rick Snaman




                              /s John H. Bryan
                              John H. Bryan (WV Bar No. 10259)
                              JOHN H. BRYAN, ATTORNEYS AT LAW
                              411 Main Street
                              P.O. Box 366
                              Union, WV 24983
                              (304) 772-4999
                              Fax: (304) 772-4998
                              jhb@johnbryanlaw.com

                              for the Plaintiff




                                     !4
